Case 2:18-cv-00617-RGK-GJS Document 82 Filed 02/15/19 Page 1 of 2 Page ID #:1028




   1   John F. Cove, Jr. (SBN 212213)
       Emily V. Griffen (SBN 209162)
   2
       SHEARMAN & STERLING LLP
   3   535 Mission Street, 25th Floor
   4
       San Francisco, CA 94105
       Telephone: 415-616-1100
   5   Facsimile: 415-616-1199
   6
       Email: john.cove@shearman.com
       Email: emily.griffen@shearman.com
   7

   8
       Jerome S. Fortinsky (admitted pro hac vice)
       SHEARMAN & STERLING LLP
   9   599 Lexington Avenue
  10
       New York, NY 10022
       Telephone: 212-848-4000
  11   Email: jfortinsky@shearman.com
  12
       Counsel for Defendant Mizuho Bank, Ltd.
  13

  14
                           UNITED STATES DISTRICT COURT
  15                      CENTRAL DISTRICT OF CALIFORNIA
  16

  17   JOSEPH LACK,                      Case No. 2:18-CV-00617-RGK-GJS
  18
                         Plaintiff,      REPLY IN SUPPORT OF DEFENDANT
  19                                     MIZUHO BANK, LTD.’S MOTION TO
                   v.
  20                                     STAY PROCEEDINGS
       MIZUHO BANK, LTD. and
  21                                     DATE:       March 4, 2019
       MARK KARPELES,
  22
                                         TIME:       9:00 a.m.
                                         PLACE:      Courtroom 850
  23                     Defendants.     JUDGE       Hon. R. Gary Klausner
  24

  25

  26

  27

  28
       DEF. MIZUHO’S REPLY I/S/O                        CASE NO. 2:18-CV-00617-RGK-GJS
       MOT. TO STAY
Case 2:18-cv-00617-RGK-GJS Document 82 Filed 02/15/19 Page 2 of 2 Page ID #:1029




   1         On February 4, 2019, Defendant Mizuho Bank, Ltd. (“Mizuho”) filed a
   2   Motion to Stay Proceedings. (Dkt. 78.) Under Civil Local Rule 7-9, the time has
   3   passed for Plaintiff Joseph Lack to file papers in opposition, and he has not offered
   4   any reason that this case should proceed now. His claims are highly likely to be
   5   mooted by soon-to-be-resolved Japanese civil rehabilitation proceedings, as
   6   explained in the Motion to Stay. For this reason, and for the reasons stated in its
   7   Motion to Stay, Mizuho respectfully requests that the Court grant the motion.
   8

   9   Dated: February 15, 2019            SHEARMAN & STERLING LLP
  10
                                           By:          /s/ John F. Cove, Jr.
  11                                                          John F. Cove, Jr.
  12                                       Attorneys for Defendant Mizuho Bank, Ltd.
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       DEF. MIZUHO’S REPLY I/S/O                   1        CASE NO. 2:18-CV-00617-RGK-GJS
       MOT. TO STAY
